UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------x
BENS BBQ, Inc. d/b/a BOBBI QUE, on behalf of itself and all others
similarly situated,
                                                                                  Case No. 2:19-cv-03584
                                             Plaintiff,
                                                                                  COMPLAINT
                       -against-
                                                                                  Jury Trial Demanded
COUNTY OF SUFFOLK,

                                             Defendant.
------------------------------------------------------------------------------x

                  Plaintiff, BENS BBQ, Inc. d/b/a BOBBIQUE, on behalf of itself and all other similarly

situated persons, companies and entities ("Class Members" or "Plaintiffs") complaining of the above-

named Defendant by its attorneys, EGAN & GOLDEN, LLP respectfully alleges as follows:

                                       PRELIMINARY STATEMENT

                  1.       This is a civil action by Plaintiffs seeking monetary relief, including economic

loss, compensatory damages, disbursements, attorney's fees, declaratory and injunctive relief and costs

and fees under 42 U.S.C. §§ 1983 and 1985 and the Fifth, Eighth, and Fourteenth Amendments of the

United States Constitution.

                  2.       Additionally, this action seeks monetary, injunctive, and declaratory relief under

state law and the New York State Constitution.

                  3.       Plaintiffs allege that Defendant intentionally and purposefully, while acting

under color of state law, imposed unlawful and excessive fees and fines through its unconstitutional

"false alarm fees" statutory scheme.

                  4.       Said unconstitutional and illegal conduct was known to Defendant and others

                                                           1
who are its government officials, elected officials, authorized decision makers, supervisors, and policy

makers, and was accepted and supported as policy, practice and custom.

               5.      Plaintiffs also seek punitive damages against the Defendant for its malicious,

intentional, reckless and callous indifference to Plaintiffs constitutional rights.

                                           JURISDICTION

               6.      This action is brought pursuant to 42 U.S.C. Sections 1983 and 1985 and the

Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United States. Jurisdiction of this

Court is invoked under 28 U.S.C. §1331 and 28 U.S.C. §1343(a)(l)-(4). Declaratory relief is

authorized by 28 U.S.C. §§ 2201 and 2202. Pendant jurisdiction over Plaintiffs' state law claims exists

pursuant to 28 U.S.C. §1367.

               7.      Venue is properly laid within the United States District Court for the Eastern

District of New York pursuant to 28 U.S.C. §139l(b), as the Plaintiffs claims arose in the Eastern

District ofNew York and Defendant, COUNTY OF SUFFOLK, is wholly located within the District.

                                              PARTIES

               8.      Plaintiff, BENS BBQ, Inc. d/b/a BOBBIQUE, is New York corporation with a

principal place of business in the County of Suffolk, State of New York.

               9.      Defendant, COUNTY OF SUFFOLK, is a municipal corporation organized

under and existing pursuant to the laws of the State of New York.

               10.     During all times mentioned in this Complaint, Defendant was acting under color

oflaw, to wit, under color of the United States and New York Constitutions, and statutes, ordinances,

laws, rules, regulations, by-laws, policies, customs and usages promulgated and established thereunder.

               11.     During all times mentioned in this Complaint, Defendant and separately and in

concert, and in conspiracy with others not named as Defendants in the Complaint, engaged in acts and
                                                   2
omissions which constituted a deprivation of the constitutional rights, privileges and immunities of

Plaintiffs.   While these acts were carried out under color of law, Defendant' s actions had no

justification, privilege or excuse in law, and were instead gratuitous, malicious, intentional, illegal and

improper.

                                     FACTUAL ALLEGATIONS

                12.     On or about December 15, 2015 , Defendant adopted Article II of Chapter 290 of

the Suffolk County Administrative Code.

                13.     Article II of Chapter 290 of the Suffolk County Administrative Code ("Article

II") requires any person who "owns, leases, rents, or uses an alarm system or makes an alarm system

available for use by his/her or its agents, employees, representatives, tenants or family" within the

Suffolk County Police District (the "District") to obtain a permit from the Suffolk County Police

Department for the operation of said alarm system.

                14.     Article II also imposes "false alarm fees" on "Alarm Owners" within the District.

                15.     Article II defines "false alarm" as "[a]n alarm signal to the Department activated

by causes or events other than the commission or attempted commission of an unlawful act or

emergency which the alarm system is designed to detect. This shall include, but not be limited to,

mechanical failure, accidental tripping, misoperation, malfunction, misuse or neglect of

the alarm system, but shall not include alarms caused by earthquakes, high winds, verifiable utility

failures or external causes beyond the control of the alarm owner or alarms caused by smoke, fire or

carbon monoxide."

                16.     Article II authorizes the Suffolk County Police Department to subject all "alarm

owners" in the District, including those without alarm permits, to fees for "false alarms."



                                                    3
                         17.    Article II provides no requirement for service of process or notice of the levying

or application of a false alarm fee on an alarm owner other than requiring such notice to be written.

                         18.    The Suffolk County Police Department is the sole arbiter of what constitutes a

"false alarm."

                         19.    There is no hearing or proceeding before a "false alarm fee" is chargeable against

an alarm owner.

                         20.    Article II provides no process to appeal a false alarm fee charge other than a

written notice of appeal to the Suffolk County Police Commissioner in a form as provided by the

Suffolk County Police Department.

                         21.    Article II does not provide or require criteria, rules, or standards of proof by

which the Police Commissioner must abide by when rendering a decision on an appeal of a false alarm

fee.

                         22.    Article II does not require that the Police Commissioner develop a record before

rendering a decision on an appeal.

                         23.    The false alarm fees are graduated so that each additional false alarm occurring

within a twelve-month period subjects the alarm owner to a higher false alarm fee. The alarm fees are

set forth below:

                                                     Permit Holders
Residential Building                                         Nonresidential Building
 1st & 2nd false alarm            Written warning only       1st & 2nd false alarm              Written warning only
 3rct false alarm                 $100                       3rd false alarm                    $100
 4u' false alarm                  $100                       4th false alarm                    $150
 5th false alarm                  $100                       5th false alarm                    $200
 6th false alarm                  $250                       6th false alarm                    $250
 7th false alarm                  $300                       7th fal se alarm                   $300
 gth false alarm                  $350                        1
                                                             8 h false alarm                    $350
 9th false alarm                  $400                       91h false alarm                    $400
  10th and subsequent false alarms $500                      10th and subsequent false alarms   $500

                                                                  4
                                         Non-Permit Holders
Residential Building                                    Nonresidential Building
  1st false alarm                $100                   1st false alarm                    $100
 2nd false alarm                 $100                   2nd false alarm                    $100
 3rd false alarm                 $150                   3rd false alarm                    $200
 4th false alarm                 $200                   4th false alarm                    $200
 5th false alarm                 $200                   5th false alarm                    $200
 6th false alarm                 $300                   6th false alarm                    $300
 7th false alarm                 $300                   7th false alarm                    $300
 8th false alarm                 $400                   8th false alarm                    $400
 9th false alarm                 $450                   9th false alarm                    $450
 10th and subsequent false alarms $500                  10th and subsequent false alarms   $500



                       24.    The fees collected from the alarm permit registration and false alarm fees are far

greater than the sum of the costs of administering the alarm registration program and the costs

associated with responding to false alarms.

                       25.    When imposing and collecting false alarm fees, the County of Suffolk describes

the fees as "fines".

                       26.    The alarm fee program is nothing more than a means of generating revenue for

the County of Suffolk.

                       27.    On July 7, 2018, Plaintiff received a false alarm fee notice from the Suffolk

County Police Department. The County demanded payment of $1,410.00.

                       28.    The notice alleged that Plaintiffs alarm had triggered a "false alarm" on

September 11, 2016, September 14, 2016, October 17, 2016, and November 19, 2016.

                       29.    Plaintiff appealed the false alarm claim in writing to the Police Commissioner as

required by Article II. Plaintiff never received a decision on its appeal.

                       30.    The County of Suffolk commenced a small claims action against Plaintiff as a

means of judgment enforcement. In its Complaint, the County stated:




                                                           5
                  "The Defendant has been issued fines related to false alarms at their address pursuant to
                  Suffolk County Code Chapter 290 Article II Section 290-9. The defendant has failed to
                  pay the fines and associated fees."

(emphasis added).

                  31.     By denoting the fees as "fines" in its small claims judgment enforcement actions,

the County is admitting that the false alarms are criminal violations. As such, those accused of false

alarms should be entitled to the procedural due process accorded all defendants in the criminal justice

system.

                  32.    In Plaintiff's case, the small claims court, as it has done since the enactment of

the false alarm fee law, held that it cannot consider arguments as to the underlying events leading to the

false alarm, since such appeals may be made only to the Suffolk County Police Commissioner as

required under Article II.

                  33.    Thus, the small claims court may only consider whether the fines were paid. The

small claims court awarded the County $1, 710. 00 on the basis that Plaintiff did not pay the false alarm

fine. Plaintiff paid that judgment.

                  34.    The entire process can be summarized as follows:

          a.    A person or entity receives a "false alarm" notice from the Suffolk County Police
          Department demanding payment of the fee to the County.

          b.     The only avenue to challenge the false alarm allegations is a written appeal to the
          Suffolk County Police Commissioner, who is the chief of the very entity enforcing Article II
          and demanding payment.

          c.      The Police Commissioner is not required to hold a hearing, develop a record, or apply
          any specific criteria in making a decision. A one-word denial of the "appeal" is sufficient under
          Article II. Some appeals are never even reviewed or decided, as was the case in Plaintiff's
          challenge.

          d.       The County begins judgment enforcement in small claims court when a person or entity
          fails to pay the fee/fine. The defendant cannot challenge the allegations underlying the County's


                                                      6
        claim of a false alarm and the court is restricted to merely determining whether the fee/fine was
        paid or not.

                3 5.    Through Article II, the Defendant has created a system that blatantly circumvents

the most basic protections afforded those accused of violating the law.



                                         CLASS ALLEGATIONS

                36.    Plaintiff, and the class it represents, has been and will continue to be subjected

 to the unlawful enforcement of an unconstitutional scheme implemented by Defendant.

               3 7.    Plaintiff, on behalf of itself and of the class of similarly situated persons, seeks

an order declaring that Article II of Chapter 290 of the Suffolk County Administrative Code and the

enforcement thereof is and has been unlawful.

               38.     Plaintiff brings this action on its own behalf and on behalf of all persons

similarly situated, pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure. Plaintiff seeks

certification of a class defined as follows: All persons who have been charged false alarm fees

pursuant to Article II of Chapter 290 of the Suffolk County Administrative Code.

               39.     Pursuant to Rule 23(a) of the Federal Rules of Civil Procedure, the members

of the class are so numerous that joinder of all members is impractical. Upon information and belief

there are more than 10,000 persons in the class defined above.

               40.     Under Rule 23(a) of the Federal Rules of Civil Procedure, there are questions

of law and fact common to the class, including but not limited to:

          •   Whether the imposition of the false alarm fee violated the Plaintiff class '

              right to due process under the 14th Amendment of the United States

              Constitution;

                                                    7
         •   Whether the imposition of the false alarm fee violated the Plaintiff class' s right to

             be free from excessive fines under the          gth   Amendment of the United States

             Constitution;

         •   Whether the imposition of the false alarm fee constituted an unlawful taking under

             the   5th   Amendment of the United States Constitution;

         •   Whether the imposition of the false alarm fee violates New York State Law

             requiring fees to be related to and proportional to the cost of the service

             provided.

                 41.        Plaintiffs claims are typical, if not identical, of the class it seeks to

represent. Plaintiff and the class it seeks to represent were subjected to false.alarm fees , which are

thinly veiled fines imposed without affording the alleged offenders the due process required under

the United States Constitution. The fees are grossly disproportionate to the alleged conduct in

violation of the   gth   Amendment of the U.S. Constitution. The fees also violate New York State

law requiring anything denoted as a governmental "fee" to bear a relationship to a service provided

by government and be proportional in cost.

                 42.        Plaintiff has the same interests and has suffered the same type ofinjuries as

the proposed class. Each proposed class member suffered monetary damages as a result of the

challenged conduct. Plaintiffs claims arose because of Defendant's policies, customs, and/or

practices. Plaintiff's claims are based upon the same legal theories as the claims of the proposed

class members.

                 4 3.       Plaintiff's counsel has the resources, expenence, and expertise to

successfully prosecute this action against Defendant. Counsel knows of no conflicts among any

members of the class, or between counsel and any members of the class.




                                                       8
                44.     Should the court certify the class, Plaintiff is capable ofproviding individual

notice to class members, at such last known address by first class mail, as well as notice by

publication informing them of the following:

        1.       The pendency of the class action and the issues common to the class;

       11.       The nature of the action;

      111.       Their right to "opt-out" of the action within a given time, in which event they

                 will not be bound by a decision rendered in the class action:

      iv.        Their right to "opt-out" to be represented by their own counsel and to enter an

                 appearance in the case; otherwise they will be represented by the named class

                 plaintiff and its counsel; and

       v.        Their right, if they do not "opt-out" to share in any recovery in favor of the

                 class, and conversely to be bound by any judgment on the common issues

                 adverse to the class.




                         AS AND FOR A FIRST CAUSE OF ACTION
                                42 U.S.C. §§ 1983 and 1985
                               (Due Process, 14th Amendment)

                45.     Paragraphs " 1" through "44" are incorporated herein by reference.

                46.     By reason of Defendant COUNTY OF SUFFOLK' s unlawful governmental

custom, policy, ordinance, and statute, the COUNTY OF SUFFOLK and employees, officers, and

members of the COUNTY OF SUFFOLK and the COUNTY OF SUFFOLK Police Department,

imposed improper fees, fines, penalties, and/or costs on Plaintiffs, and deprived Plaintiffs of a

process by which to challenge said fees , fines , penalties, and/or costs.




                                                   9
                47.     The graduated scale of "fees" for each additional false alarm and the higher

scale for non-permitted alarm system owners shows that the false alarm scheme is a thinly veiled

attempt to criminally punish alarm system owners without affording them due process under the

criminal justice system.     Defendant has itself described the fees as "fines" in its judgment

enforcement actions against Plaintiffs.

                48.     Defendant, COUNTY OF SUFFOLK, acting under color oflaw, and through

its employees, servants, agents and designees, has deprived Plaintiffs of their rights, privileges and

immunities secured by the Constitution and laws in violation of 42 U.S.C. § 1983.

                49.     Defendant, COUNTY OF SUFFOLK, is liable for the damages suffered by

Plaintiffs as a result of the conduct of its employees, agents and servants.

                50.     Defendant, acting under color oflaw, has engaged in actions and abuses which

have deprived Plaintiffs of liberty, property rights, due process, and the privileges and immunities

secured by the Fourteenth Amendment to the United States Constitution in violation of 42 U.S.C.

§§1983 and 1985.

                51 .    As a direct result of said acts, Plaintiffs have suffered and continue to suffer

monetary damages.

                52.     As a result of Defendant's acts, Plaintiffs suffered, and are entitled to,

damages sustained to date and continuing equal to all amounts charged to Plaintiffs as false alarm

fees , as well as punitive charges, costs and attorneys' fees.




                                                  10
                        AS AND FOR A SECOND CAUSE OF ACTION
                                 42 U.S.C. §§ 1983 and 1985
                             (Excessive Fine, Eighth Amendment)

                53.    Paragraphs "1" through "52" are incorporated herein by reference.

                54.    The Eighth Amendment to the United States Constitution states, "Excessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted."

                55.    The false alarm fees charged to Plaintiffs constitute excessive fines and are

grossly disproportionate to the gravity of the conduct Defendant alleges it is seeking to deter and

punish.

               56.     The false alarm fee scheme is a method by which Defendant extracts large

payments from its constituents for a de minimis transgression, for the sole purpose of raising

revenue.

               57.     As a result of Defendant's acts, Plaintiffs suffered, and are entitled to,

damages sustained to date and continuing equal to all amounts charged to Plaintiffs as false alarm

fees, as well as punitive charges, costs and attorneys' fees.


                        AS AND FOR A THIRD CAUSE OF ACTION
                                42 U.S.C. §§ 1983 and 1985
                                (Takings, Fifth Amendment)

               58.     Paragraphs "1" through "57'' are incorporated herein by reference.

               59.     The Fifth Amendment to the United States Constitution prohibits the taking of

private property without just compensation.

               60.     The enforcement of the false alarm fee scheme is a method by which

Defendant extracts large payments from its constituents for the purpose of raising revenue.

               61.     Plaintiffs have a vested property right in the funds they expended for false




                                                 11
alarm fees.

                62.    Plaintiffs have a vested property right in the alarm systems they have installed

and operate.

                63.    The false alarm fee scheme has had a negative economic impact on Plaintiffs

and drastically altered the reasonable investment backed expectations they had when purchasing their

alarm systems to protect their homes and businesses.

               64.     The Plaintiffs are not compensated in any manner for payment of the false

alarm fee.

               65 .    As a result of Defendant's acts, Plaintiffs suffered, and are entitled to,

damages sustained to date and continuing equal to all amounts charged to Plaintiffs as false alarm

fees, as well as punitive charges, costs and attorneys' fees.


                       AS AND FOR A FOURTH CAUSE OF ACTION
                                (Money Had and Received)

               66.     Paragraphs " 1" through "65" are incorporated herein by reference.

               67.     Under New York state law fees imposed by a governmental agency must be

proportional to the costs of associated with the service provided.

               68.     The false alarm fee is far greater than the County' s cost of responding to false

alarms.

               69.     The arbitrary gradation in false alarm fees, with a greater fee for each

additional false alarm response, demonstrates that the amount of the fee was calculated not in

proportion to the costs of responding to false alarms, but as a criminal penalty motivated solely as a

means of generating revenue for Defendant.

               70.     The County imposed and Plaintiffs paid the false alarm fees . Defendant




                                                 12
received money belonging to Plaintiffs, Defendant benefited from the receipt of this money, and the

illegality and unconstitutionality of the false alarm fee scheme warrants Defendant' s return of that

money.

                 71.    As a result of Defendant's acts, Plaintiffs suffered, and are entitled to,

damages sustained to date and continuing equal to all amounts charged to Plaintiffs as false alarm

fees, as well as punitive charges, costs and attorneys' fees .


                         AS AND FOR A FIFTH CAUSE OF ACTION
                                  (Declaratory Judgment)

                 72.    Paragraphs " l " through "71 " are incorporated herein by reference.

                 73.    For the reasons set forth herein, Article II of Chapter 290 of the Suffolk

County Administrative Code violates the Fifth, Eighth, and Fourteenth Amendments to the United

States Constitution, both on its face and as applied to Plaintiffs.



                 WHEREFORE, Plaintiffs demand judgment against Defendant for the following

relief:

                 A.     On the First Cause of Action: in excess of $10,000,000.00 in compensatory

damages, punitive damages, costs and attorney' s fees or such greater or lesser sum to be proven at

trial in this matter;

                 B.     On the Second Cause of Action: in excess of$10,000,000.00 in compensatory

damages, punitive damages, costs and attorney' s fees or such greater or lesser sum to be proven at

trial in this matter;




                                                  13
                 C.      On the Third Cause of Action: in excess of$10,000,000.00 in compensatory

damages, punitive damages, costs and attorney' s fees or such greater or lesser sum to be proven at

trial in this matter;

                 D.      On the Fourth Cause of Action: in excess of $10,000,000.00 in compensatory

damages, punitive damages, costs and attorney's fees or such greater or lesser sum to be proven at

trial in this matter;

                 E.      On the Fifth Cause of Action: judgment declaring that Article II of Chapter

290 of the Suffolk County Administrative Code violates the Fifth, Eighth, and Fourteenth

Amendments to the United States Constitution, both on its face and as applied to Plaintiffs;

                 F.     Attorneys fees and costs pursuant to 42 U.S.C. §1988;

                 G.      Granting such other and further relief as this Court deems just and proper.

                                          JURY DEMAND

                 Plaintiff demands a trial by jury.


Dated: Patchogue, New York
        June 18, 2019


                                                EGAN & GOLDEN, LLP
                                                Att neys for Plaintiffs

                                        By:
                                                       Brian T. Egan, Esq. (BTE 1260)
                                                       Christopher Bianco, Esq. (CAB 9608)
                                                96 South Ocean Avenue
                                                Patchogue, New York 11772
                                                631.447.8100




                                                      14
